Name: Council Directive 78/628/EEC of 19 June 1978 on a programme to accelerate drainage operations in the less- favoured areas of the west of Ireland
 Type: Directive
 Subject Matter: nan
 Date Published: 1978-07-29

 Avis juridique important|31978L0628Council Directive 78/628/EEC of 19 June 1978 on a programme to accelerate drainage operations in the less- favoured areas of the west of Ireland Official Journal L 206 , 29/07/1978 P. 0005 - 0007++++ ( 1 ) OJ N C 131 , 5 . 6 . 1978 , P . 67 . ( 2 ) OPINION DELIVERED ON 29 AND 30 MARCH 1978 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 3 ) OJ N L 96 , 23 . 4 . 1972 , P . 1 . ( 4 ) OJ N L 128 , 18 . 5 . 1975 , P . 68 . ( 5 ) OJ N L 94 , 28 . 4 . 1970 , P . 13 . ( 6 ) OJ N L 295 , 30 . 12 . 1972 , P . 1 . COUNCIL DIRECTIVE OF 19 JUNE 1978 ON A PROGRAMME TO ACCELERATE DRAINAGE OPERATIONS IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND ( 78/628/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS ARTICLE 39 ( 2 ) ( A ) OF THE TREATY PROVIDES THAT ACCOUNT SHOULD BE TAKEN OF THE SOCIAL STRUCTURE OF AGRICULTURE AND THE STRUCTURAL AND NATURAL DISPARITIES BETWEEN AGRICULTURAL REGIONS IN DETERMINING THE COMMON AGRICULTURAL POLICY ; WHEREAS , TO ACHIEVE THE OBJECTIVES OF THE COMMON AGRICULTURAL POLICY SET OUT IN ARTICLE 39 ( 1 ) ( A ) AND ( B ) OF THE TREATY , MEASURES APPROPRIATE TO THE PRODUCTION CONDITIONS OF THE LEAST-FAVOURED AGRICULTURAL AREAS SHOULD BE ADOPTED AT COMMUNITY LEVEL ; WHEREAS CERTAIN REGIONS IN THE WEST OF IRELAND ARE IN AN UNFAVOURABLE SITUATION AS REGARDS AGRICULTURAL INCOMES AND SUFFER FROM UNDER-EMPLOYMENT BOTH IN AGRICULTURE AND IN OTHER SECTORS ; WHEREAS THE PERCENTAGE OF THE TOTAL WORKING POPULATION ENGAGED IN AGRICULTURE IN THESE REGIONS IS PARTICULARLY HIGH ; WHEREAS ACTION SHOULD BE CONCENTRATED ON A BASIC ASPECT OF THE STRUCTURAL DEVELOPMENT OF THESE REGIONS WHICH WILL HAVE RAPID AND LASTING EFFECTS ON AGRICULTURAL INCOMES ; WHEREAS AGRICULTURAL PRODUCTION IN THE WEST OF IRELAND IS SERIOUSLY HANDICAPPED BY DRAINAGE PROBLEMS OWING BOTH TO THE LACK OF ARTERIAL DRAINAGE AND TO THE SCARCITY OF FIELD DRAINAGE ; WHEREAS COMMUNITY AID IS NEEDED TO ACCELERATE THE PROVISION OF DRAINAGE NETWORKS ; WHEREAS THE CONDITIONS AND LIMITS LAID DOWN IN ARTICLES 14 AND 19 OF COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 3 ) ARE NOT ENTIRELY APPROPRIATE IN THE CASE OF DRAINAGE TO THE SPECIAL STRUCTURAL SITUATION OBTAINING IN THE WEST OF IRELAND ; WHEREAS FIELD DRAINAGE WILL INCREASE AGRICULTURAL POTENTIAL AND THEREFORE ENABLE PRODUCTION TO BE BETTER ORIENTED ; WHEREAS PUBLIC ENCOURAGEMENT FOR DRAINAGE MEASURES SHOULD BE CONFINED TO THOSE WHICH CONCERN AREAS SHOWING WORTHWHILE PRODUCTIVITY AND ARE CARRIED OUT ON RATIONAL LINES , WHERE POSSIBLE BY GROUPS OF FARMERS ; WHEREAS AID SHOULD BE PROVIDED FOR THE PURCHASE OF THE MACHINERY NEEDED BY AGRICULTURAL COOPERATIVES FOR DRAINAGE WORK ; WHEREAS THESE OBJECTIVES SHOULD BE FURTHERED BY A COMMON MEASURE COMBINING THESE ELEMENTS , COVERING ALL THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND ( WESTERN REGION ) AS DEFINED IN COUNCIL DIRECTIVE 75/272/EEC OF 28 APRIL 1975 CONCERNING THE COMMUNITY LIST OF LESS-FAVOURED FARMING AREAS WITHIN THE MEANING OF DIRECTIVE 75/268/EEC ( IRELAND ) ( 4 ) , AND CONSTITUTING A SPECIAL PROGRAMME EXTENDING OVER SEVERAL YEARS ; WHEREAS IT FOLLOWS FROM THE FOREGOING THAT THE MEASURES REFERRED TO CONSTITUTE A COMMON MEASURE WITHIN THE MEANING OF ARTICLE 6 OF COUNCIL REGULATION ( EEC ) N 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 5 ) , AS LAST AMENDED BY REGULATION ( EEC ) N 2788/72 ( 6 ) , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN ORDER TO INCREASE AGRICULTURAL INCOMES IN LESS-FAVOURED REGIONS OF THE WEST OF IRELAND ( WESTERN REGION ) WITHIN THE MEANING OF DIRECTIVE 75/272/EEC BY IMPROVING BASIC STRUCTURES , THUS CONTRIBUTING TO THE MODERNIZATION OF FARMS , A COMMON MEASURE WITHIN THE MEANING OF ARTICLE 6 ( 1 ) OF REGULATION ( EEC ) N 729/70 , TO BE IMPLEMENTED BY IRELAND , SHALL BE INTRODUCED FOR THE PURPOSE OF ACCELERATING ARTERIAL AND FIELD DRAINAGE OPERATIONS . ARTICLE 2 1 . THE CONDITIONS AND LIMITS LAID DOWN IN ARTICLES 14 ( 2 ) AND 19 ( 1 ) AND ( 3 ) OF DIRECTIVE 72/159/EEC SHALL NOT APPLY TO DRAINAGE OPERATIONS FORMING THE SUBJECT OF THIS COMMON MEASURE . 2 . THE FINANCIAL CONTRIBUTION OF THE COMMUNITY SHALL BE USED ONLY IN THE FRAMEWORK OF A COMPREHENSIVE PROGRAMME COVERING ALL DRAINAGE OPERATIONS IN LESS-FAVOURED REGIONS OF THE WEST OF IRELAND ( WESTERN REGION ) WITHIN THE MEANING OF DIRECTIVE 75/272/EEC . THIS PROGRAMME SHALL BE SUBMITTED TO THE COMMISSION BY IRELAND . 3 . THE PROGRAMME AND ANY ADJUSTMENTS THERETO SHALL BE EXAMINED AND APPROVED , AFTER CONSULTATION WITH THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ( HEREINAFTER REFERRED TO AS " THE FUND " ) COMMITTEE , ON THE FINANCIAL ASPECTS THEREOF , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 18 ( 2 ) AND ( 3 ) OF DIRECTIVE 72/159/EEC . ARTICLE 3 THE PROGRAMME REFERRED TO IN ARTICLE 2 SHALL INCLUDE IN PARTICULAR THE FOLLOWING INFORMATION : ( A ) WITH RESPECT TO PUBLIC ARTERIAL DRAINAGE WORKS : _ THE EXTENT OF THE CATCHMENT AREAS TO BE DRAINED UNDER THE PROGRAMME , _ THE NUMBER OF HECTARES OF AGRICULTURAL AREA WHOSE DRAINAGE WILL BE IMPROVED AND THE NUMBER OF HECTARES TO BE FULLY DRAINED AS A RESULT OF THE OPERATION , _ THE LOCATION OF AND TIMETABLE FOR THE ABOVE WORKS , _ A COST-BENEFIT ANALYSIS FOR EACH CATCHMENT AREA CONCERNED , _ THE ESTIMATED COST OF DRAINING THE CATCHMENT AREAS ; ( B ) WITH RESPECT TO FIELD DRAINAGE WORKS : _ THE NUMBER OF HECTARES TO BE DRAINED UNDER THE PROGRAMME , _ PROVISIONS ENSURING THAT ONLY THOSE AGRICULTURAL AREAS WHICH , ON COMPLETION OF THE WORK , WILL REACH AN ADEQUATE LEVEL OF PRODUCTIVITY WILL BE DRAINED , _ DETAILS OF RELATED WORKS REQUIRED TO ENSURE RATIONAL UTILIZATION OF THE DRAINED AREAS , _ PROVISIONS ENSURING THAT DRAINAGE WILL BE CARRIED OUT IN SUCH A WAY AS TO EXPLOIT THE PRODUCTIVE POTENTIAL OF THE LAND CONCERNED TO THE FULL , _ DETAILS OF MEASURES TO ENCOURAGE JOINT DRAINAGE PLANS , _ DETAILS OF ARRANGEMENTS MADE TO ENCOURAGE THE EXECUTION OF WORKS BY AGRICULTURAL COOPERATIVES , BY PROVIDING AID FOR THE PURCHASE OF MACHINERY FOR DRAINAGE IN AREAS WHERE SUCH OPERATIONS ARE INDISPENSABLE , _ THE NATURE AND AMOUNT OF THE AID ENVISAGED AND THE ESTIMATED COST OF SUCH AID ; ( C ) DOCUMENTED ESTIMATES OF PUBLIC EXPENDITURE IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND IN THE FIELDS REFERRED TO UNDER ( A ) AND ( B ) SHOWING THE COMPLEMENTARY NATURE OF THE COMMUNITY CONTRIBUTION . ARTICLE 4 1 . EXPENDITURE ON THE FOLLOWING OPERATIONS BY IRELAND UNDER THE PROGRAMME REFERRED TO IN ARTICLE 2 SHALL BE ELIGIBLE FOR AID FROM THE EAGGF GUIDANCE SECTION : _ PUBLIC ARTERIAL DRAINAGE WORK AS SPECIFIED IN ARTICLE 3 ( A ) , UP TO A MAXIMUM OF 30 000 HECTARES IN THE CATCHMENT AREAS CONCERNED , _ FIELD DRAINAGE WORK , AS SPECIFIED IN ARTICLE 3 ( B ) , UP TO A MAXIMUM OF 100 000 HECTARES DRAINED ; _ GRANTS TOWARDS THE PURCHASE BY AGRICULTURAL COOPERATIVES DURING THE FIRST TWO YEARS OF THE PROGRAMME OF THE MACHINERY REFERRED TO IN THE SIXTH INDENT OF ARTICLE 3 ( B ) , UP TO A MAXIMUM OF 5 % OF THE ELIGIBLE EXPENDITURE FOR FIELD DRAINAGE WORK REFERRED TO IN THE SECOND INDENT OF THIS PARAGRAPH . 2 . THE EAGGF GUIDANCE SECTION SHALL REIMBURSE 50 % OF THE ELIGIBLE EXPENDITURE TO IRELAND . HOWEVER , THE AMOUNT OF THE EAGGF CONTRIBUTION TO THE ELIGIBLE EXPENDITURE REFERRED TO IN THE SECOND INDENT OF PARAGRAPH 1 SHALL NOT EXCEED 250 UNITS OF ACCOUNT PER HECTARE DRAINED AND THE CONTRIBUTION TO THE EXPENDITURE REFERRED TO IN THE THIRD INDENT OF PARAGRAPH 1 SHALL NOT EXCEED 25 % OF THE PURCHASE PRICE OF THE MACHINERY . ARTICLE 5 1 . THE DURATION OF THE MEASURE SHALL BE FIVE YEARS . 2 . BEFORE THE PERIOD REFERRED TO IN PARAGRAPH 1 EXPIRES , THIS DIRECTIVE SHALL BE REVIEWED BY THE COUNCIL ACTING ON A PROPOSAL FROM THE COMMISSION . 3 . THE TOTAL ESTIMATED FUND SHARE OF THE COST OF THE COMMON MEASURE SHALL BE 26 MILLION UNITS OF ACCOUNT FOR THE ENTIRE PERIOD . ARTICLE 6 WHEN THE PROGRAMME IS APPROVED IN ACCORDANCE WITH ARTICLE 2 ( 3 ) , THE COMMISSION SHALL DETERMINE , IN AGREEMENT WITH IRELAND , THE MANNER IN WHICH IT IS TO BE PERIODICALLY INFORMED OF THE PROGRESS OF THE PROGRAMME . IRELAND SHALL AT THE SAME TIME DESIGNATE , WHERE APPROPRIATE , THE BODY RESPONSIBLE FOR THE TECHNICAL EXECUTION OF THE PROGRAMME . ARTICLE 7 1 . REQUESTS FOR REIMBURSEMENT SHALL RELATE TO EXPENDITURE INCURRED BY IRELAND DURING ONE CALENDAR YEAR AND SHALL BE SUBMITTED TO THE COMMISSION BEFORE 1 JULY OF THE FOLLOWING YEAR . 2 . AID FROM THE FUND SHALL BE GRANTED IN ACCORDANCE WITH ARTICLE 7 ( 1 ) OF REGULATION ( EEC ) N 729/70 . 3 . ADVANCE PAYMENTS MAY BE GRANTED BY THE FUND ON THE BASIS OF THE RULES OF FINANCING ADOPTED BY IRELAND AND IN THE LIGHT OF THE PROGRESS OF THE PROGRAMME . 4 . DETAILED RULES FOR THE APPLICATION OF THIS ARTICLE SHALL BE ADOPTED UNDER THE PROCEDURE LAID DOWN IN ARTICLE 13 OF REGULATION ( EEC ) N 729/70 . ARTICLE 8 THIS DIRECTIVE IS ADDRESSED TO IRELAND . DONE AT LUXEMBOURG , 19 JUNE 1978 . FOR THE COUNCIL THE PRESIDENT P . DALSAGER